DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated October 11, 2022 in response to a non-final office action.  Claims 1, 2, 3, 12, 21-25, and 28-30 have been amended.  Claim 20 has been cancelled.  Claims 1-19 and 21-30 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, 16, 18-19, 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et.al. (US Patent Application Publication, 20210058961, hereinafter, “Patel”) in view of Kubo et.al. (US Patent Application Publication, 20190296854, hereinafter, “Kubo”).
Regarding claim 1, Patel teaches:
A method for wireless communication at a user equipment (UE) (Patel: Process flow 500 may include a UE 115-e.  Fig. 5 and ¶ [0076]), comprising:
transmitting, to the network device, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]); 
receiving, from the network device, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmitting, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).
Although Patel teaches a UE sending an uplink transmit request for the CSI to the base station, receiving a downlink grant which includes a CSI report trigger, and subsequently transmitting a CSI report to the base station, Patel does not explicitly teach:
receiving signaling comprising a channel state information scheduling request configuration from a network device, the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger;
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration. 
However, in the same field of endeavor, Kubo teaches:
receiving signaling comprising a channel state information scheduling request configuration from a network device (Kubo: First, the base station 20 [i.e., network device] instructs the communication terminal 30 [i.e., the UE] to perform the CSI reporting (Step S1). Specifically, the transmission unit 21 [of the base station 20; i.e., network device] transmits the instruction information including the plurality of CSI requests [i.e., channel state information scheduling request configuration] and the determination information indicating the CSI request index to the communication terminal 30.  Figs. 6, 7, 10 and ¶ [0125]), the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger (Kubo: As shown in FIG. 8, the instruction information includes a plurality of trigger information pieces. The trigger information is composed of CSI request fields linked with each other. Specifically, the plurality of trigger information pieces are composed of N CSI request fields linked with each other ... A value (information) for specifying the trigger state [i.e., indication of a channel state information scheduling request trigger] associated with the CSI request to be referred to by each of the communication terminals 30_1 to 30_6 is set in each of the plurality of CSI requests ... The determination information is the index information for specifying one of the plurality of CSI requests, and is a CSI request index ... The transmission unit 21 sets the value of the CSI request specified by the CSI request index to a value other than 0 (zero) for the communication terminal that is made to perform the CSI reporting [i.e., indication of a channel state information scheduling request trigger].  Fig. 8 and ¶ [0111-0113]);
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration (Kubo: the determination unit 32 [of the communication terminal 30; i.e., the UE] acquires the CSI request specified by the CSI request index from the plurality of linked CSI requests on the DCI. Then, the determination unit 32 identifies the CSI report configuration and the CSI-RS resource configuration linked with this CSI-RS resource configuration based on the trigger state specified by the acquired CSI request.  Figs. 9, 10 and ¶ [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Kubo above in order to improve radio resource utilization efficiency. (Kubo, ¶ [0021]).

Regarding claim 2, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
identifying, at the UE, a change in channel state information pertaining to communications with the network device, wherein the channel state information scheduling request is transmitted based on the identifying (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI. The CSI may be used by the base station 105-c as an indicator for channel correction in the case of noisy or poor signal [i.e., to identify a change in CSI]. At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 3, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
including, in the channel state information scheduling request, a first indication that the network device is to grant resources for a channel state information report transmission from the UE to the network device (Patel: a one bit CSI request-to-transmit message or indication may be sent from UE 115-a to base station 105-a on an uplink transmission.  ¶ [0057]).

Regarding claim 4, Patel-Kubo discloses on the features with respect to claim 3 as outlined above.
Patel further teaches:  
receiving a second indication that the resources for the channel state information report transmission have been granted (Patel: Upon receiving the request, base station 105-a may transmit a downlink grant to specify a CSI trigger with pre-allocated uplink resources.  ¶ [0057]).

Regarding claim 5, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
transmitting the channel state information scheduling request on one or more dedicated resources (Patel: PUCCH resources for SR and CSI reporting may be assigned [i.e., dedicated resources] ... through RRC signaling.  ¶ [0049]).

Regarding claim 6, Patel-Kubo discloses on the features with respect to claim 5 as outlined above.
Patel further teaches:  
wherein the one or more dedicated resources are different from scheduling request resources associated with scheduling requests for uplink transmissions other than a channel state information report transmission (Patel: The one bit transmission may be pre-allocated [i.e., dedicated resource] for a given low latency user.  ¶ [0057]).

Regarding claim 7, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information scheduling request is a bit indication (Patel: a one bit CSI request-to-transmit message or indication may be sent from UE 115-a to base station 105-a on an uplink transmission.  ¶ [0057]).

Regarding claim 11, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
autonomously generating the channel state information scheduling request (Patel: To facilitate efficient low latency communication the UE 115 may send UE-initiated CSI reports, which may be in addition to periodic and base station triggered reports. For example, the UE 115 may send UE-initiated CSI reports using ...  a request-to-transmit ...  ¶ [0053]).

Regarding claim 12, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
detecting the channel state information scheduling request trigger (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI [i.e., detecting a trigger] ...  Fig. 5 and ¶ [0078]); and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Patel: ... At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 13, Patel-Kubo discloses on the features with respect to claim 12 as outlined above.
Patel further teaches:  
identifying a channel interference measurement associated with a preceding channel state information report prior to the channel state information report (Patel: At step 615, UE 115-f may determine a first CSI based on, for example, the pilot signal sent in step 610. This CSI may be used as a reference for future channel responses in determining if the quality of the low latency link is improving or getting worse. At step 620, UE 115-f may transmit the CSI report [i.e., preceding CSI report] to base station 105-d.  Fig. 6 and ¶ [0084]); and
comparing the channel interference measurement associated with the preceding channel state information report to one or more channel interference measurements associated with other previous channel state information reports (Patel: At step 625, base station 105-d may send another pilot signal. This pilot signal may be a known pattern that is processed in a known manner to both base station 105-d and UE 115-f. UE 115-f may use the pilot signal as a reference, for example, for calculating the channel response. UE 115-f may then use the pilot signal to determine a CSI differential in step 630. The CSI differential may not be a full CSI report, but instead may be a reference as to whether channel conditions have improved or gotten worse since the previous pilot signal transmission. UE 115 may then report the CSI differential to base station 105-d.  Fig. 6 and ¶ [0085]).

Regarding claim 16, Patel-Kubo discloses on the features with respect to claim 12 as outlined above.
Patel further teaches:  
receiving one or more reservation signals in an unlicensed radio frequency spectrum band (Patel: In some cases a UE 115-a and base station 105 may operate in a shared or unlicensed frequency spectrum.  Fig. 4 and ¶ [0071]), the one or more reservation signals comprising channel interference information, wherein generating the channel state information scheduling request is based at least in part on receiving the one or more reservation signals (Patel: At step 420, UE 115-d may transmit the CSI report to base station 105-b using a contention based resource. For example, UE 115-d may transmit a UE-initiated CSI report to base station 105-b using shared or unlicensed spectrum (in some cases, these reports may be sent as a supplement to periodic reports sent using licensed spectrum)..  Fig. 4 and ¶ [0075]).

Regarding claim 18, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information report comprises an aperiodic channel state information report (Patel: UE 115-a may send a full CSI report ... through ... an aperiodic allocation started by a trigger from the base station 105-a.  ¶ [0058]).

Regarding claim 19, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information report comprises a semi-persistent channel state information report (Patel: UE 115-a may send a full CSI report ... through a periodic CSI allocation [i.e., persistent or semi-persistent] ... started by a trigger from the base station 105-a.  ¶ [0058]).

Regarding claim 24, Patel teaches:
An apparatus for wireless communication (Patel: Process flow 500 may include a UE 115-e.  Figs. 5, 10 and ¶ [0076]), comprising: 
a processor (Patel: a processor 1005.  Fig. 10 and ¶ [0103]),
memory coupled with the processor (Patel: memory 1015.  Fig. 10 and ¶ [0103]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Patel: The memory 1015 may store computer-readable, computer-executable software/firmware code 1020 including instructions that, when executed, cause the processor 1005 to perform various functions described herein (e.g., low latency PUCCH with SR and CSI, etc.).  Fig. 10 and ¶ [0104]): 
transmit, to the network device, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
receive, from the network device, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmit, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).
Although Patel teaches a UE sending an uplink transmit request for the CSI to the base station, receiving a downlink grant which includes a CSI report trigger, and subsequently transmitting a CSI report to the base station, Patel does not explicitly teach:
receive signaling comprising a channel state information scheduling request configuration from a network device, the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger;
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration. 
However, in the same field of endeavor, Kubo teaches:
receive signaling comprising a channel state information scheduling request configuration from a network device (Kubo: First, the base station 20 [i.e., network device] instructs the communication terminal 30 [i.e., the UE] to perform the CSI reporting (Step S1). Specifically, the transmission unit 21 [of the base station 20; i.e., network device] transmits the instruction information including the plurality of CSI requests [i.e., channel state information scheduling request configuration] and the determination information indicating the CSI request index to the communication terminal 30.  Figs. 6, 7, 10 and ¶ [0125]), the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger (Kubo: As shown in FIG. 8, the instruction information includes a plurality of trigger information pieces. The trigger information is composed of CSI request fields linked with each other. Specifically, the plurality of trigger information pieces are composed of N CSI request fields linked with each other ... A value (information) for specifying the trigger state [i.e., indication of a channel state information scheduling request trigger] associated with the CSI request to be referred to by each of the communication terminals 30_1 to 30_6 is set in each of the plurality of CSI requests ... The determination information is the index information for specifying one of the plurality of CSI requests, and is a CSI request index ... The transmission unit 21 sets the value of the CSI request specified by the CSI request index to a value other than 0 (zero) for the communication terminal that is made to perform the CSI reporting [i.e., indication of a channel state information scheduling request trigger].  Fig. 8 and ¶ [0111-0113]);
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration (Kubo: the determination unit 32 [of the communication terminal 30; i.e., the UE] acquires the CSI request specified by the CSI request index from the plurality of linked CSI requests on the DCI. Then, the determination unit 32 identifies the CSI report configuration and the CSI-RS resource configuration linked with this CSI-RS resource configuration based on the trigger state specified by the acquired CSI request.  Figs. 9, 10 and ¶ [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Kubo above in order to improve radio resource utilization efficiency. (Kubo, ¶ [0021]).

Regarding claim 25, Patel-Kubo discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
identify, at a user equipment (UE), a change in channel state information pertaining to communications with the network device, wherein the channel state information scheduling request is transmitted based on the identifying (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI. The CSI may be used by the base station 105-c as an indicator for channel correction in the case of noisy or poor signal [i.e., to identify a change in CSI]. At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 26, Patel-Kubo discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
transmit the channel state information scheduling request on one or more dedicated resources (Patel: PUCCH resources for SR and CSI reporting may be assigned [i.e., dedicated resources] ... through RRC signaling.  ¶ [0049]).

Regarding claim 28, Patel-Kubo discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
detect the channel state information scheduling request trigger (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI [i.e., detecting a trigger] ...  Fig. 5 and ¶ [0078]); and
generate the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Patel: ... At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 29, Patel teaches:
An apparatus for wireless communication, comprising (Patel: Process flow 500 may include a UE 115-e.  Figs. 5, 10 and ¶ [0076]): 
means for transmitting (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0103]), to the network device, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
means for receiving (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0103]), from the network device, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
means for transmitting (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0102]), in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).
Although Patel teaches a UE sending an uplink transmit request for the CSI to the base station, receiving a downlink grant which includes a CSI report trigger, and subsequently transmitting a CSI report to the base station, Patel does not explicitly teach:
means for receiving signaling comprising a channel state information scheduling request configuration from a network device, the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger;
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration. 
However, in the same field of endeavor, Kubo teaches:
means for receiving signaling comprising a channel state information scheduling request configuration from a network device (Kubo: First, the base station 20 [i.e., network device] instructs the communication terminal 30 [i.e., the UE] to perform the CSI reporting (Step S1). Specifically, the transmission unit 21 [of the base station 20; i.e., network device] transmits the instruction information including the plurality of CSI requests [i.e., channel state information scheduling request configuration] and the determination information indicating the CSI request index to the communication terminal 30.  Figs. 6, 7, 10 and ¶ [0125]), the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger (Kubo: As shown in FIG. 8, the instruction information includes a plurality of trigger information pieces. The trigger information is composed of CSI request fields linked with each other. Specifically, the plurality of trigger information pieces are composed of N CSI request fields linked with each other ... A value (information) for specifying the trigger state [i.e., indication of a channel state information scheduling request trigger] associated with the CSI request to be referred to by each of the communication terminals 30_1 to 30_6 is set in each of the plurality of CSI requests ... The determination information is the index information for specifying one of the plurality of CSI requests, and is a CSI request index ... The transmission unit 21 sets the value of the CSI request specified by the CSI request index to a value other than 0 (zero) for the communication terminal that is made to perform the CSI reporting [i.e., indication of a channel state information scheduling request trigger].  Fig. 8 and ¶ [0111-0113]);
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration (Kubo: the determination unit 32 [of the communication terminal 30; i.e., the UE] acquires the CSI request specified by the CSI request index from the plurality of linked CSI requests on the DCI. Then, the determination unit 32 identifies the CSI report configuration and the CSI-RS resource configuration linked with this CSI-RS resource configuration based on the trigger state specified by the acquired CSI request.  Figs. 9, 10 and ¶ [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Kubo above in order to improve radio resource utilization efficiency. (Kubo, ¶ [0021]).

Regarding claim 30, Patel teaches:
A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (Patel: FIG. 10 shows a diagram of a system 1000, including a UE.  Fig. 10 and ¶ [0102]), the code comprising instructions executable by a processor to (Patel: The memory 1015 may store computer-readable, computer-executable software/firmware code 1020 including instructions that, when executed, cause the processor 1005 to perform various functions described herein (e.g., low latency PUCCH with SR and CSI, etc.).  Fig. 10 and ¶ [0104]): 
transmit, to the network device, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
receive, from the network device, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmit, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).
Although Patel teaches a UE sending an uplink transmit request for the CSI to the base station, receiving a downlink grant which includes a CSI report trigger, and subsequently transmitting a CSI report to the base station, Patel does not explicitly teach:
receive signaling comprising a channel state information scheduling request configuration from a network device, the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger;
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration. 
However, in the same field of endeavor, Kubo teaches:
receive signaling comprising a channel state information scheduling request configuration from a network device (Kubo: First, the base station 20 [i.e., network device] instructs the communication terminal 30 [i.e., the UE] to perform the CSI reporting (Step S1). Specifically, the transmission unit 21 [of the base station 20; i.e., network device] transmits the instruction information including the plurality of CSI requests [i.e., channel state information scheduling request configuration] and the determination information indicating the CSI request index to the communication terminal 30.  Figs. 6, 7, 10 and ¶ [0125]), the channel state information scheduling request configuration comprising an indication of a channel state information scheduling request trigger (Kubo: As shown in FIG. 8, the instruction information includes a plurality of trigger information pieces. The trigger information is composed of CSI request fields linked with each other. Specifically, the plurality of trigger information pieces are composed of N CSI request fields linked with each other ... A value (information) for specifying the trigger state [i.e., indication of a channel state information scheduling request trigger] associated with the CSI request to be referred to by each of the communication terminals 30_1 to 30_6 is set in each of the plurality of CSI requests ... The determination information is the index information for specifying one of the plurality of CSI requests, and is a CSI request index ... The transmission unit 21 sets the value of the CSI request specified by the CSI request index to a value other than 0 (zero) for the communication terminal that is made to perform the CSI reporting [i.e., indication of a channel state information scheduling request trigger].  Fig. 8 and ¶ [0111-0113]);
based at least in part on occurrence of the channel state information scheduling request trigger indicated in the channel state information scheduling request configuration (Kubo: the determination unit 32 [of the communication terminal 30; i.e., the UE] acquires the CSI request specified by the CSI request index from the plurality of linked CSI requests on the DCI. Then, the determination unit 32 identifies the CSI report configuration and the CSI-RS resource configuration linked with this CSI-RS resource configuration based on the trigger state specified by the acquired CSI request.  Figs. 9, 10 and ¶ [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Kubo above in order to improve radio resource utilization efficiency. (Kubo, ¶ [0021]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Zhang et.al. (US Patent Application Publication, 20200178240, hereinafter, “Zhang”).
Regarding claim 8, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel-Kubo does not explicitly teach:
wherein the channel state information report trigger comprises downlink control information signaling or a medium access control-control element signaling. 
However, in the same field of endeavor, Zhang teaches:
wherein the channel state information report trigger comprises downlink control information signaling (Zhang: At block 501, the UE receives a CSI trigger to report A-CSI feedback, wherein the CSI trigger includes either a dedicated DCI for the A-CSI feedback or a group common DCI.  ¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Zhang above in order to report aperiodic channel state information (CSI) via a physical uplink control channel (PUCCH). (Zhang, ¶ [0002]).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Zheng et.al. (US Patent Application Publication, 20190159255, hereinafter, “Zheng”).
Regarding claim 9, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel-Kubo does not explicitly teach:
transmitting the channel state information scheduling request via resources associated with one or more sounding reference signals. 
However, in the same field of endeavor, Zheng teaches:
transmitting the channel state information scheduling request via resources associated with one or more sounding reference signals (Zheng: where the channel resource is periodically configured in time domain, may be an uplink resource used to transmit a scheduling request (SR), where the uplink resource is periodically configured in time domain, may be an uplink resource used to transmit a sounding reference signal (SRS).  ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Zheng above in order to improve efficiency of transmitting data on the unlicensed frequency band. (Zheng, ¶ [0007]).

Regarding claim 27, Patel-Kubo discloses on the features with respect to claim 24 as outlined above.
Patel-Kubo does not explicitly teach:
transmit the channel state information scheduling request via resources associated with one or more sounding reference signals. 
However, in the same field of endeavor, Zheng teaches:
transmit the channel state information scheduling request via resources associated with one or more sounding reference signals (Zheng: where the channel resource is periodically configured in time domain, may be an uplink resource used to transmit a scheduling request (SR), where the uplink resource is periodically configured in time domain, may be an uplink resource used to transmit a sounding reference signal (SRS).  ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Zheng above in order to improve efficiency of transmitting data on the unlicensed frequency band. (Zheng, ¶ [0007]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo-Zheng in view of Xiong et.al. (US Patent Application Publication, 20190149379, hereinafter, “Xiong”).
Regarding claim 10, Patel-Kubo-Zheng discloses on the features with respect to claim 9 as outlined above.
Patel-Kubo-Zheng does not explicitly teach:
partitioning the resources associated with the one or more sounding reference signals, wherein the partitioning comprises an indication of a presence of the channel state information scheduling request. 
However, in the same field of endeavor, Xiong teaches:
partitioning the resources associated with the one or more sounding reference signals (Xiong: FIG. 3 illustrates an example for a sounding reference signal (SRS) resource group partition ... SRS resource 6 is configured for two SRS resource groups, enabling functionality for both groups ... resulting in SRS resource 6 being enabled for both PUSCH and PUCCH beam indication.  ¶ [0059]), wherein the partitioning comprises an indication of a presence of the channel state information scheduling request (Xiong: short and long PUCCH can be used to carry uplink control information (UCI). Further, the UCI may include a scheduling request (SR), ... a channel state information (CSI) report ...  ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo-Zheng to include the features as taught by Xiong above in order for the gNB to finish a link adaptation. (Xiong, ¶ [0058]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Einhaus et.al. (US Patent Application Publication, 20210288861, hereinafter, “Einhaus”).
Regarding claim 14, Patel-Kubo discloses on the features with respect to claim 12 as outlined above.
Patel-Kubo does not explicitly teach:
wherein detecting the channel state information scheduling request trigger comprises: 
receiving one or more packets in accordance with a modulation and coding scheme; and
determining that the modulation and coding scheme satisfies a threshold based at least in part on a log-likelihood ratio associated with decoding the one or more packets, wherein generating the channel state information scheduling request is based at least in part on determining that the modulation and coding scheme satisfies the threshold. 
However, in the same field of endeavor, Einhaus teaches:
wherein detecting the channel state information scheduling request trigger comprises: 
receiving one or more packets in accordance with a modulation and coding scheme (Einhaus: transmitting 1280 and/or receiving 1960 the data in the scheduled resources (over a channel 1901) to/from the terminal in accordance with the transmitted modulation and coding indicator and on a transmission parameter of the data to be transmitted/received 1910, 1915.  Fig. 19 and ¶ [0180]); and
determining that the modulation and coding scheme satisfies a threshold based at least in part on a log-likelihood ratio associated with decoding the one or more packets (Einhaus: it is beneficial to use a more robust modulation scheme for any retransmissions in order to decrease the probability of sustained decoding failures.  ¶ [0148]), wherein generating the channel state information scheduling request is based at least in part on determining that the modulation and coding scheme satisfies the threshold (Einhaus: The process starts by decision 1710 on whether a channel quality measure employed exceeds a first threshold, T1. If not, a first set of modulation and coding schemes is selected 1720 (MCS table A). If yes, it is further judged 1730 whether the channel quality measure exceeds a second threshold, T2. If this is not the case, then a second set (MCS table B) of modulation and coding schemes is selected 1740. If yes, a third set of modulation and coding schemes (MCS table C) is selected 1750.  Fig. 17 and ¶ [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Einhaus above in order to decrease the probability of sustained decoding failures. (Einhaus, ¶ [0148]).

Regarding claim 15, Patel-Kubo discloses on the features with respect to claim 12 as outlined above.
Patel-Kubo does not explicitly teach:
wherein detecting the channel state information scheduling request trigger comprises: 
determining an uplink power level based at least in part on a maximum permissible exposure limit, wherein generating the channel state information scheduling request is based at least in part on determining the uplink power level. 
However, in the same field of endeavor, Einhaus teaches:
wherein detecting the channel state information scheduling request trigger comprises: 
determining an uplink power level based at least in part on a maximum permissible exposure limit, wherein generating the channel state information scheduling request is based at least in part on determining the uplink power level (Einhaus: The modulation and coding indicator may be semi-statically chosen among the received modulation and coding indicator set by comparing, at a selection unit 1813 or 1823 the power level at which the data are to be received or transmitted.  ¶ [0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Einhaus above in order to decrease the probability of sustained decoding failures. (Einhaus, ¶ [0148]).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Fehrenbach et.al. (US Patent Application Publication, 20200092685, hereinafter, “Fehrenbach”).
Regarding claim 17, Patel-Kubo discloses on the features with respect to claim 12 as outlined above.
Patel-Kubo does not explicitly teach:
determining power headroom information; and
determining that a power headroom associated with uplink communications satisfies a threshold based at least in part on the power headroom information, wherein generating the channel state information scheduling request is based at least in part on the power headroom associated with the uplink communications satisfying the threshold. 
However, in the same field of endeavor, Fehrenbach teaches:
determining power headroom information (Fehrenbach: Power Headroom Reporting in-band on a shared channel (e.g. PUSCH) via MAC Control Elements.  ¶ [0475]); and
determining that a power headroom associated with uplink communications satisfies a threshold based at least in part on the power headroom information (Fehrenbach: Power Headroom Reporting in-band on a shared channel (e.g. PUSCH) [i.e., for uplink communications] via MAC Control Elements ... based on the actual transmission power relative to the maximum transmit power [i.e., threshold] of the platoon manager.  Fig. ¶ [0475-0476]), wherein generating the channel state information scheduling request is based at least in part on the power headroom associated with the uplink communications satisfying the threshold (Fehrenbach: the control information being sent to the base station 13 may comprise at least one of a scheduling request requesting the physical resources for the UE-to-UE communication within the UE Group 17 and/or for the UE-to-Basestation communication, a channel state information, or a Power Headroom or Power Control Reporting ...  ¶ [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Fehrenbach above in order to provide an efficient communication between an eNB and one or more UEs within a radio network. (Fehrenbach, ¶ [0023]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Shi et.al. (US Patent Application Publication, 20190327743, hereinafter, “Shi”).
Regarding claim 21, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel-Kubo does not explicitly teach:
identifying one or more resources for the channel state information scheduling request based at least in part on the channel state information scheduling request configuration, the one or more resources are preconfigured, wherein transmitting the channel state information scheduling request comprises: 
transmitting the channel state information scheduling request on the one or more preconfigured resources. 
However, in the same field of endeavor, Shi teaches:
identifying one or more resources for the channel state information scheduling request based at least in part on the channel state information scheduling request configuration, the one or more resources are preconfigured, wherein transmitting the channel state information scheduling request comprises (Shi: the PUCCH channel resource configuration information is received using the RRC message, and the PUCCH channel resource configuration information includes at least two types of configured PUCCH channel resources. The UE may receive the activation indication information sent by the eNB, determine the configured PUCCH channel resource according to the activation indication information, and feed back the downlink data acknowledgement information using one of the at least two types of configured PUCCH channel resources.  Fig. 8 and ¶ [0131]): 
transmitting the channel state information scheduling request on the one or more preconfigured resources (Shi: S103. The UE feeds back downlink data acknowledgement information based on the PUCCH channel resource configuration information using a configured PUCCH channel resource.  Fig. 8 and ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Shi above in order to increase a speed of feeding back uplink control information. (Shi, ¶ [0009]).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Berglund et.al. (US Patent Application Publication, 20190364591, hereinafter, “Berglund”).
Regarding claim 22, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel-Kubo does not explicitly teach:
determining, based at least in part on the channel state information scheduling request configuration, the channel state information scheduling request trigger, the channel state information scheduling request configuration comprising a threshold value for channel state information or a parameter related to the channel state information, or both; and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger. 
However, in the same field of endeavor, Berglund teaches:
determining, based at least in part on the channel state information scheduling request configuration, the channel state information scheduling request trigger, the channel state information scheduling request configuration comprising a threshold value for channel state information (Berglund: In one implementation of the first or second embodiment, the second CSI configuration comprises an event-based CSI reporting configuration, wherein the CSI is reported if (e.g., only if) one or more event-triggers are fulfilled. The one or more event-triggers may comprise a significant change of the CSI (e.g., as obtained at the wireless device). That is, the CSI is reported in the step 306 when the CSI has changed significantly. The change of the CSI may be significant relative to the last-reported CSI, and/or the change may include exceeding or falling below one or more threshold values.  Fig. 3 and ¶ [0112]); and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Berglund: The triggered reporting may include a step of obtaining a radio resource of the radio node and/or the RAN for transmitting the CSI. The radio resource may be obtained by transmitting a scheduling request to the radio node.  ¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Berglund above in order to provide more accurate and/or more frequent channel state information. (Berglund, ¶ [0009]).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Kubo in view of Gao et.al. (US Patent Application Publication, 20200322113, hereinafter, “Gao”).
Regarding claim 23, Patel-Kubo discloses on the features with respect to claim 1 as outlined above.
Patel-Kubo does not explicitly teach:
wherein the channel state information scheduling request configuration corresponds to one or more directional beams transmitted by the network device. 
However, in the same field of endeavor, Gao teaches:
wherein the channel state information scheduling request configuration corresponds to one or more directional beams transmitted by the network device (Gao: the eNB may configure a UE with a set of K CSI-RS resources ... The K resources may correspond to K different beam directions as seen from the eNB. In this case, the eNB indicates to the UE in the uplink scheduling grant, one of the K CSI-RS resources to be used by the UE to perform channel measurement and CSI report in the scheduled PUSCH.  ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Kubo to include the features as taught by Gao above in order to mitigate the problem of large feedback delay in the hybrid CSI reporting scheme. (Gao, ¶ [0071]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/SAI AUNG/Primary Examiner, Art Unit 2416